Citation Nr: 1112143	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-39 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to April 14, 2010 and in excess of 70 percent from that date.

2.  Entitlement to a total evaluation based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 50 percent rating, effective September 12, 2005.

The Veteran testified before a Decision Review Office (DRO) at the RO in November 2007.  A transcript of his hearing has been associated with the claims file.

In January 2010 the Board remanded the appeal for additional development.  It has been returned for appellate consideration.



FINDINGS OF FACT

1.  For the entire appellate period, PTSD has been manifested by severe sleep disturbance, memory problems, depression, anxiety, irritability, concentration problems,  and social isolation.

2.  The Veteran is in receipt of service connection for PTSD, rated as 70 percent disabling; ischemic heart disease, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss disability, rated as noncompensably disabling.

3.  The Veteran is unable to work or obtain and retain employment solely by virtue of his service connected disabilities.



CONCLUSIONS OF LAW

1.  For the period from September 12, 2005, to April 14, 2010, the criteria for an evaluation of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2010).

2.  The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2010).

3.  The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A September 2005 letter discussed the evidence necessary to support the Veteran's claims for service connection.  He was asked to submit or identify evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

In August 2006 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.  In June 2008 the Veteran was advised of the specific criteria under which his PTSD is evaluated.

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to the evaluation of his PTSD, the Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Moreover, although the RO did not provide notice regarding the evidence necessary to establish a TDIU, the Board finds that such is not prejudicial in that a TDIU is granted below.

With respect to VA's duty to assist, VA records have been obtained and associated with the record.  The Veteran has been afforded two VA examinations.  The Board finds that the more recent examination was adequate in that it was performed by a neutral, skilled provider who reviewed the file and offered sufficient rationale for his conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

In September 2005 the Veteran stated that he had suffered with nightmares, depression, flashbacks, sleep disorder, anger, and memory loss since his time in Vietnam.  He noted that he was exposed to death, dead bodies, and body parts.  He stated that he self medicated with alcohol for many years but had stopped drinking due to a heart attack.  He indicated that he had great difficulty dealing with these problems.  He noted that he got no more than three hours of sleep per night, usually less, and that there were many nights when he did not sleep at all.  He noted that he had memory loss and had to make notes to remember things.  

A September 2005 letter from the Veteran's wife indicated that the Veteran's nightmares were terrible and that he had choked her more than once.  She noted that the Veteran's symptoms placed stress on her family unit.

A September 2005 VA psychiatry assessment report indicates the Veteran's complaints of flashbacks and nightmares.  He reported that he retired in May 2004 and that his memories of Vietnam had worsened.  He reported being depressed most of the time.  He endorsed hyper startle response and an impending feeling of doom.  He stated that he was always on guard and that he had woken up in the middle of the night choking his wife.  He stated that he was easily angered.  He denied suicidal and homicidal ideation.  He noted that he avoided crowds and family functions.  He stated that he had problems with his memory and that he wrote things down so he would not forget.  The examiner noted that the Veteran became detached when talking about a friend being killed.  The Veteran was oriented and denied hallucinations and delusions.  There was no impairment of short or long term memory.  The examiner noted that the Veteran had worked for the city for 32 years prior to his retirement and that he had a high school education.  The diagnosis was PTSD.  The provider assigned a GAF score of 55.

An October 2005 VA evaluation report indicates that the Veteran's primary complaint was intrusive thoughts about Vietnam, irritability and anxiety, and nightmares that interfered with his sleep.  The Veteran reported that he had experienced those symptoms since his return from Vietnam.  He noted that his symptoms had become worse after retiring 18 months previously.  He noted that he experienced nightmares nearly every night with inability to return to sleep.  He described intrusive thoughts about combat and remorse and guilt for his actions in combat.  He indicated that he had a quick temper and that he avoided social events.  He indicated that he had difficulty feeling positive emotions and that he felt depressed most of the time.  On mental status examination, the Veteran was alert and attentive.  His speech was of normal rate and rhythm and language was intact.  His mood was dysphoric and his affect was anxious.  His thought process was reality based and logical.  Thought content revealed frequent intrusive thoughts about combat experience.  He denied suicidal and violent ideation.  His insight and judgment were good.  His memory was intact.  The diagnosis was PTSD and a GAF of 50 was assigned.  

In April 2006 the Veteran reported poor concentration, feeling edgy, difficulty falling asleep, difficulty with short term memory, nightmares several times per week, and isolation.  He denied aggression and suicidal ideation.  

In June 2006 the Veteran described his anxiety at an 8/10.  He noted that he continued to engage in solitary activities.  He noted nightmares two to three times per week with varying intensity.  He also described intrusive memories triggered by various events such as thunderstorms or other vague noises at night.  

A VA examination was conducted in June 2006.  The Veteran's history was reviewed.  The examiner noted that following service the Veteran worked as a building inspector for the city.  The Veteran related that he had difficulty dealing with people and did not socialize with coworkers.  He stated that he was able to keep his job because he usually worked alone and preferred to be left alone.  He indicated that he had not worked since his retirement.  He reported that he had been married three times, and had been married to his present wife for 25 years.  He stated that he had no friends and played golf once in a while with his brother in law.  On mental status examination, the Veteran was cooperative but guarded.  He was alert and oriented.  There was no psychomotor disturbance.  Speech was clear, with normal rate and rhythm.  His affect was moderately restricted, dysphoric and congruent with mood.  Thought process was goal directed and well organized.  He denied suicidal and homicidal ideation.  There were no signs or complaints of delusions or hallucinations.  Insight and judgment were good.  The pertinent diagnosis was chronic PTSD.  The examiner assigned a GAF score of 55.  He noted that the Veteran's symptoms caused significant reduced reliability and productivity, and significant interference in the Veteran's ability to interact effectively and work efficiently.  

In September 2006 the Veteran described his depression level as 8/10.

In November 2006 the Veteran stated that he coped with stress by working on his old car.  He reported continued difficulty sleeping.

In April 2007 the Veteran reported that the continued to sleep only four hours nightly.  He reported a depression level of 6/10.  

In August 2007 the Veteran stated that he received only partial benefit from prescribed psychotropic medications.  He noted that he continued to have difficulty sleeping due to intrusive memories.  He also noted that he continued to struggle with a depressed mood.  He requested help with improved sleep.  He denied suicidal and homicidal thoughts.  

In September 2007 the Veteran reported that the severity of his depression was 6/10.

At his November 2007 DRO hearing, the Veteran testified that he took medication to help him sleep and that it had been increased three times.  He noted that it helped, but that he still did not sleep at night.  He stated that he had tried to work but that he got in a fight with his boss and left.  He indicated that his wife got angry with him when he would not attend family functions because he could not stand to be around everyone.  He stated that his children accused him of arguing with them all of the time.  He indicated that he had panic attacks 15 or 20 times per month and that they had become worse.  He related that he had suicidal thoughts every now and then.  He stated that when he worked for the city, he did not get along with many of the contractors.  He related his belief that his condition had worsened, and noted that his wife believed that had worsened as well.

In June 2008 the Veteran was assessed with a GAF score of 55.  He reported continued difficulty with sleep.  The provider noted that the Veteran's affect was restricted, and the Veteran reported continued depression.

In October 2008 the Veteran reported continued difficulty sleeping.  He stated that he often felt overwhelmed, but denied suicidal thoughts.  On mental status examination the Veteran's mood was dysphoric and his affect reflected worry.  His speech was productive and fluent and his thoughts were reality based and logical.  There were no perceptual disturbances.  There was no suicidal or homicidal ideation, and insight and judgment were good.  Memory and concentration were not impaired.  

In July 2009 the Veteran reported that the severity of his depression was 5-6/10.  He described continuing sleep disturbance.  He denied suicidal and homicidal ideation.  In September 2009 the Veteran's depression was 6/10 in intensity.  

In October 2009 the Veteran's mood was neutral and his affect was full.  Speech was productive and fluent.  Thoughts were reality based and logical.  There were no perceptual disturbances, and no suicidal or homicidal ideation.  Insight and judgment were good.  Memory and concentration were not impaired.  The provider assigned a GAF score of 55.  Similar findings were noted in May and October 2010.

An additional VA examination was carried out in April 2010.  The Veteran's history was reviewed.  The Veteran stated that he had difficulty enjoying any activities even though he felt somewhat more relaxed when he stayed in Florida between December and March.  He noted that he had problems in his marriage because of his refusal to socialize and irritability.  He described friction with his children due to his symptoms.  He stated that he had no social interest and did not belong to any group in the community.  He denied leisure activities aside from reading.  He endorsed episodes of road rage that had worsened over the previous four years.  On mental status examination, the Veteran's speech was unremarkable.  He was irritable and guarded.  His affect was constricted and his mood anxious and depressed.  His attention was intact, and he was oriented.  His thought process revealed circumstantiality.  Thought content was unremarkable.  Judgment and insight were intact.  The Veteran endorsed delayed sleep onset followed by restless sleep for three to four hours, and war type nightmares most nights.  He denied hallucinations.  The examiner indicated that there was no inappropriate behavior, or obsessive or ritualistic behavior.  There were no suicidal or homicidal thoughts.  The Veteran's impulse control was noted to be fair.  The examiner concluded that the Veteran was irritable, hypervigilant, had no social interest, avoided crowds, and had insomnia and concentration problems.  The diagnosis was PTSD, and the examiner assigned a GAF score of 45.  He commented that the Veteran had serious to major impairment in work, family relations, and mood, particularly because of severe irritability, insomnia, and concentration problems.  He also noted that the Veteran had no social interest, avoided crowds, and was hypervigilant.  He concluded that the outlook was poor because of persisting symptoms in spite of intensive psychiatric treatment.  He opined that the PTSD signs and symptoms caused total occupational and social impairment, noting that the Veteran was extremely irritable and moody.  He pointed to a situation reported by the Veteran during which he applied for work and became angry with the interviewer and grabbed him by the neck.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether further staged ratings are warranted but has determined that the disability has not significantly changed, and that a uniform rating is for application.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 50 percent evaluation is appropriate with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2010).  

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2010).

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  A score of 61-70 is assigned where there are mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, of theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In a pertinent precedent opinion, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2,317 (1992).

The Board further observes that being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other Veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).  It is also the policy of the VA, however, that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).

	Evaluation of PTSD

Upon careful consideration of the evidence pertaining to this claim the Board has determined that for the entire period prior to April 14, 2010 an evaluation of 70 percent is warranted.  In that regard, the Board observes that during this period, the Veteran reported continuous depression and severe sleep disturbance.  He noted that he did not socialize and that he had no friends.  He related that he was easily angered and that he was irritable and anxious.  He complained of intrusive thoughts.  The objective record for this period shows that the Veteran's affect was anxious and constricted, and his mood was dysphoric.  In June 2006 a VA examiner noted that the Veteran's symptoms caused significant reduced reliability and productivity as well as significant interference with the Veteran's ability to interact effectively and work efficiently.  In essence, the evidence for the period prior to April 14, 2010 reflects symptoms that are best contemplated by the criteria for a 70 percent evaluation in that he experiences significant deficiencies in most areas.

The Board has also determined, however, that an evaluation in excess of 70 percent is  not warranted for the appellate period.  While the Board accepts that the Veteran's PTSD has significant effects in his functioning, there is no indication of gross impairment in thought processes.  Rather, with the exception of circumstantiality noted in April 2010, the Veteran's thought processes have been noted to be logical and reality based.  In fact, the April 2010 VA examiner noted that thought content was unremarkable and that judgment and insight were intact.  The Veteran has been consistently oriented.  No inappropriate, obsessive, or ritualistic behavior has been documented.  

In summary, little in the record, including the Veteran's statements, suggests that the criteria for a schedular evaluation in excess of 70 percent are met.  The evidence does not demonstrate gross impairment in thought processes or communication, persistent thought disorders, or grossly inappropriate behavior.  The objective evidence reflects that the Veteran is not in persistent danger of hurting himself or others or that he has intermittent inability to perform activities of daily living to include maintenance of minimal personal hygiene.  He has repeatedly been found to be oriented and his memory it intact.  In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 100 percent.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

	TDIU

In its January 2010 remand, the Board noted that the Veteran had asserted that he was unable to secure and maintain employment due to his PTSD, and that further adjudication of the claim should include the question of a TDIU in accordance with the holding in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Although the Appeals Management Center did not address this issue, the Board finds that there is no prejudice to the Veteran in this case as a grant of a TDIU is warranted.

In that regard, the Board notes that following a comprehensive examination that included an in-depth interview with the Veteran, the April 2010 VA examiner concluded that the Veteran's PTSD signs and symptoms caused total occupational and social impairment.  He noted that the Veteran had serious to major impairment in work, family relations, and mood particularly because of severe irritability, insomnia, and concentration problems.  He concluded that the outlook was poor because of persistent symptoms in spite of intensive psychiatric treatment.  The record also discloses the Veteran's report that he often did not get along with coworkers and that he had experienced difficulty with contractors due to his irritability and anger.  He has also reported that he was able to continue working only because he usually worked alone and preferred to be left alone.  Accordingly, the Board concludes that there is sufficient evidence that the Veteran is not capable of performing the physical and mental acts required by employment, and that a TDIU is warranted.




ORDER

For the period prior to April 14, 2010 entitlement to an initial evaluation of 70 percent for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


